EPSTEIN BECKER & GREEN, P.C. ATTORNEYS AT LAW 150 NORTH MICHIGAN AVENUE, 35TH FLOOR CHICAGO, ILLINOIS 60601-7553 312.499.1400 FAX: 312.845.1998 EBGLAW.COM STEPHEN R. DRAKE TEL: 312.499.1423 FAX: 312.845.1998 SDRAKE@EBGLAW.COM September 28, 2007 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Z Trim Holdings, Inc. Withdrawal of Registration Statement on Form S-8 File No. 333-142281 Dear Ladies and Gentlemen: Pursuant to Rule 477 promulgated pursuant to the Securities Act of 1933, we respectfully request on behalf of the registrant, Z Trim Holdings, Inc., withdrawal of the Registration Statement on Form S-8, File No. 333-142281 (the “Registration Statement”), filed by the registrant under the Securities Act.The Registration Statement is being withdrawn because the transaction underlying the purpose of the Registration Statement has been rescinded.Please be advised that no securities have been sold pursuant to the Registration Statement. Very truly yours, By: /s/Stephen R. Drake Stephen R. Drake cc: Steve Cohen
